Citation Nr: 1725488	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an extension of the temporary total evaluation under 38 C.F.R. § 4.30 beyond March 31, 2010.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to a disability rating in excess of 20 percent for right knee residuals of partial anterior cruciate ligament deficiency and meniscus tear.

5. Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.

6. Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

7. Entitlement to a disability rating in excess of 10 percent for left knee residuals of partial meniscectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to February 1979 and from February 1979 to May 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that a January 2016 VA Form 9 appeared to suggest the Veteran wished to limit his appeal to the issues of service connection for sleep apnea and diabetes.  Subsequent to this, however, the Veteran filed a claim for the left knee in April 2016 and in a report of contact the Veteran indicated he wanted to claim the left knee meniscectomy and DJD, left toe, right knee post-operative residuals and DJD, right toe and PTSD and claimed he was not claiming sleep apnea, memory loss, anxiety and depressed mood.  A December 2016 Supplemental Statement of the case listed the 7 issues as listed on the title page of this decision.  Subsequently in January 2017, a "corrected" SSOC was issues discussing only the sleep apnea and diabetes.  In February 2017, the Veteran's representative completed a VA Form 646 on the issues of the bilateral knees, extension of a temporary total evaluation and diabetes mellitus.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2017; the hearing transcript has been associated with the file and has been reviewed.  At that time, the Veteran and his representative clarified that they never intended to limit the appeal.  Given the conflicting statements and subsequent SSOC and hearing testimony, the Board will proceed with all 7 issues that were perfected.  See e.g. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal); DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).

The issues of service connection for sleep apnea and an increased rating for right and left knee degenerative joint disease, right knee residuals of partial anterior cruciate ligament deficiency and meniscus tear, and left knee residuals of partial meniscectomy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had recovered from his October 2009 foot surgery by April 1, 2010 and had returned to work.

2. The Veteran's diabetes mellitus did not onset in service or within one year of service discharge and is not etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for the extension beyond March 31, 2010 of the assignment of a temporary total based on the need for convalescence following the Veteran's October 2009 foot surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.30 (2016).

2. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an extension of the temporary total evaluation under 38 C.F.R. § 4.30 beyond March 31, 2010

The Veteran contends that his temporary total evaluation for convalescence following his foot surgery should be extended beyond March 31, 2010.

The regulation at 38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b). 

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

The evidence reflects that the Veteran underwent arthrodesis of the first metatarsophalangeal of the left foot on October 14, 2009.

At his October 2011 RO hearing the Veteran testified that he did not return to work until six months after his foot surgery on advice of his doctor because his foot was still healing. The Veteran similarly testified at his 2017 Board hearing that he was out of work for six months due to his foot surgery.  The Board notes that six months following the Veteran's mid-October 2009 surgery would be mid-April 2010.

A January 12, 2010 podiatry note states that the Veteran will need an additional eight weeks of partial weight hearing inside the cast boot with bone stimulator.  The podiatrist stated that the Veteran is not currently able to perform work duties as they were described to him.  The Board notes that eight weeks following January 12, 2010 is March 7, 2010.

A February 2010 letter by the Veteran's podiatrist states that the Veteran will need to be off work until April 1, 2010 due to his foot surgery.

A March 22, 2010 psychiatry note indicates that the Veteran reported he was returning to work the following day.  A nursing outpatient note from March 22, 2010 also notes the Veteran to be ambulatory with a steady gait.  An April 20, 2010 group therapy note reflects that the Veteran discussed recent events at work.  A May 13, 2010 psychiatry note indicates that the Veteran reported returning to work about five weeks prior.

Thus, the evidence reflects that the Veteran actually returned to work at the end of March 2010, while a doctor's note suggested a return date of April 1, 2010.  As such, the evidence supports that the Veteran had recovered from his October 2009 surgery sufficiently by at least April 1, 2010 to return to work.  The Board notes that this date is less than two weeks shy of the Veteran's consistent estimates that he returned to work six months after his surgery.

While the Veteran may have had some continuing care for his foot past March 31, 2010 (in fact, a June 2010 podiatry treatment record notes continued use of a bone stimulator for another month), the evidence reflects that his convalescence from surgery had completed as of that time and he was ambulatory and had returned to his truck driving job.

Based on the forgoing, the Board finds that a preponderance of the evidence is against an extension of the temporary total evaluation under 38 C.F.R. § 4.30 beyond March 31, 2010.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus.

At his October 2011 Decision Review Officer hearing and his March 2017 Board hearing the Veteran testified that in service he was told he had borderline diabetes based on varying lab readings.

A review of the Veteran's service treatment records does not show any diagnosis of diabetes while in service.

The Veteran has testified he was diagnosed with diabetes after service at the VA.  

VA treatment records reflect a glucose reading of 156 in December 1994 and a reading of 90 in December 1996.  An April 2003 VA treatment record indicates that the Veteran requested that he be tested for diabetes as the condition runs in his family.  A glucose reading of 119 is listed and the Veteran was given counseling for a hyperglycemic diet.  

VA treatment records reflect the first diagnosis of diabetes mellitus in March 2009 at which time he was prescribed Metformin.

The Board acknowledges that there is some indication that the Veteran had high blood sugar years prior to his 2009 diagnosis of diabetes.  However, the evidence does not reflect that the Veteran actually developed diabetes in service or within one year of service separation.  The evidence reflects glucose testing was done both in service and in the years after service, but diabetes mellitus was never diagnosed.  In 2003 only hyperglycemia was noted after the Veteran specifically requested that he be tested for diabetes mellitus. 

Importantly, for service connection under 38 C.F.R. § 3.307 based on an onset of the condition within one year of service separation, even a diagnosis of diabetes mellitus within one year of service is not enough.  The regulation requires that the condition be at least 10 percent disabling within a year.  Under Diagnostic Code 7913 pertaining to diabetes mellitus, a 10 percent rating requires that the condition be managed with restricted diet.  38 C.F.R. § 4.119.

Here, the evidence does not support that the Veteran was diagnosed with diabetes mellitus during service nor that the condition onset to a compensable degree within one year of his separation from service.  While the Veteran may have had some high blood sugar readings in service, such is insufficient for service connection under VA regulations.

The Board acknowledges the Veteran's own opinion that his diabetes mellitus began in service at the time he was told he had "borderline diabetes;" however, the Board finds the Veteran's lay opinion to have little probative weight.  As a lay person the Veteran does not have the education, training, or experience to diagnose or identify the onset of an internal condition such as diabetes mellitus, the diagnosis of which requires laboratory testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Finally, the Veteran has not contended and the evidence does not support that the Veteran's diabetes mellitus was caused by his service.

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for diabetes mellitus, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in September and October 2009, prior to the initial adjudication of the claim on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the March 2017 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities and recovery from his October 2009 surgery.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of his diabetes mellitus, but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the Veteran has not claimed that his service caused his diabetes mellitus, but rather that the condition onset in service or to a compensable degree within one year of service.  However, the only evidence supporting his contention are his own conclusory statements, which are not supported by the medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An extension of the temporary total evaluation under 38 C.F.R. § 4.30 beyond March 31, 2010 is denied.

Service connection for diabetes mellitus is denied.

Service connection for sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, a remand of the Veteran's claims for service connection for sleep apnea and increased ratings for his left and right knee disabilities is required.

In a recent case the Court of Veterans Appeals held that to be adequate a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  That sentence directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Unfortunately, the Veteran's January 2010, August 2011, and May 2016 VA examinations do not include all of the required testing.  Therefore, a new examination is needed.

Concerning the sleep apnea, the Veteran testified that when he was in service others in his tent would tell him that he would snore and wake up gasping for air.  The Veteran stated that he did not know that he stopped breathing while sleeping until he was tested for sleep apnea, but that he had trouble sleeping and would wake up gasping for air since service.

The Veteran's spouse since 1983 submitted a letter in May 2010 recalling that the Veteran's sleep problems, including trouble breathing at night, began after he returned from Operation Desert Storm in 1991.  She stated that over the years his stopping breathing and gasping for air while sleeping got worse and she finally told him to consult a doctor about the problem, at which time he was diagnosed with sleep apnea.

The Veteran has not yet been afforded a VA examination concerning the sleep apnea.  In light of the above lay testimony and statements, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to evaluate his right and left service-connected knee disabilities.

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right and left service-connected knee disabilities.

Range of motion for the applicable joints should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

2. Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of currently diagnosed sleep apnea. 

The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) currently diagnosed sleep apnea, or any other sleep disorder, is related to service. 

The examiner must specifically comment on the Veteran's hearing testimony and the May 2010 statement of the Veteran's spouse.

The claims folder must be made available for review in connection with this examination. The examiner should provide a complete rationale for all conclusions reached.

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


